Cobb, Ch. J.
This is a petition in "error to the district court of Howard county, brought for the purpose of reversing the order of said court discharging, an order of attachment. The record is voluminous; there having been a large number of witnesses sworn at the hearing, and their testimony taken down in writing and returned. The question is one purely of fact, and, in short, is whether the sale of the stock of goods in question by the defendant in error, Haddox, to a Mr. Dinsmore, was made with^the intent to defraud, hinder, or delay his creditors, or was it made in-good faith?
The district court, having the witnesses before it and hearing their testimony, came to the conclusion that said sale was made in good faith, and for a valuable consideration, and not in fraud of the creditors of said Haddox,. and discharged the attachment.
After the hearing in this court, we carefully read and considered all of the testimony, and unanimously came to-the conclusion that the district court in arriving at- the-judgment which it did was sustained by the evidence, and justified in rendering that judgment.
*671I cannot conceive that it would conduce to any good purpose to go over the testimony and attempt to present its salient points in an opinion, and will not do so; but simply announce as the decision of this court that the judgment of the district court is affirmed.
Judgment affirmed.
The other judges concur.